Per Curiam.
The question involved in this suit is respondent’s authority to pass an ordinance forbidding the sale of intoxicating liquors in a certain section of the city of Ann Arbor. Since this suit was brought to this court, the legislature, by Act No. 543, Local Acts 1903, has prohibited such sales in that section. There is, therefore, no occasion to determine what relator’s rights were under the former law. Preferred Tontine Mercantile Co. v. Secretary of State, 133 Mich. 395 (95 N. W. 417).
The case will be remanded, to enable respondent to procure in the lower court a vacation of the order complained of. No costs will be allowed.